DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 23, drawn to a multiplex immunoassay method, and species Zika NS1 protein, in the reply filed on 12/14/2020 is acknowledged.  The traversal is on the ground(s) that the Examiner has not established that it would be burdensome to examine both of the inventions of Groups I and II. However, this argument is not persuasive, the Examiner refers to the Restriction requirement at pages 2-3. The inventions of Groups I and II are related, distinct processes. The independent methods are not obvious variants of one another. As indicated at pages 3-4, the inventions of each of the different groups would likely raise different non-prior art issues, and further would require their own independent search and consideration (using different text based search queries in order to uncover all the relevant prior art). Further in addition to the reasoning as set forth in the restriction requirement, it is noted that the distinct methods require different series of steps in order to accomplish their distinct goals (as indicated in the restriction, they are not obvious variants of one another; one method cannot be used to achieve the intended use of the other).

Similarly, Applicant (remarks page 3) argues a search of one species would be coextensive. However, this is not persuasive for the reasons as indicated, each of the proteins as encompassed by the claims is a distinct protein sequence (compositionally are not the same). While there may be some sequence similarity, none of the species share the same sequence, and 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups of invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2020.

Priority
The present application, filed 06/22/2018, claims benefit under 35 U.S.C. 119(e) to provisional application No.62/523,309, filed 06/22/2017. 

Information Disclosure Statement
The information disclosure statement filed 02/15/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Further, the information disclosure statement filed 12/14/2020 has been considered, initialed and is attached hereto. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities:
The specification at page 21, lines 13-22 appears to be missing at least 2 closed parenthesis (the parenthesis appear to be incomplete, see following “Figures 4B-4I” and “Figures 4B, 4D, 4F and 4H”).   
Appropriate correction is required.

Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 contains a typographical error at line 3; it appears “be” should be recited as “been”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 recites a genus of “one or more detection antibodies”, said genus described only in terms of function rather than structure, in particular the claimed antibodies are described in terms of their ability to bind an antigenic site on a target infectious disease biomarker protein, while also having the ability to bind an antigenic site on a different target protein (as in a protein different from that which the antibod(ies) was/were raised against). Such functional language imposes no particular structural limitation on the genus itself. This genus of one or more detection antibodies as presently claimed only by functional language, is extremely large (is nearly unlimited) and encompasses substantial variability. The genus would encompass virtually any antibody directed at an infectious disease related protein, considering any antibody could be subject to cross-reaction with some other different protein, different from that to which it was raised. For example, any antibody specific for an epitope on some specific target protein would also be considered capable of binding (likely to bind) any other different target protein containing that same epitope, or containing at least the residues required/necessary for binding. 
This is similarly the case regarding the genus of one or more claimed capture antibody (see also recited at claim 1), the “at least one capture antibody” of the claimed “one or more capture antibodies” is recited as being specific for an antigenic site on the target infectious disease biomarker, but is also recited as capable of binding an antigenic site on a different target protein”. As for the reasons as indicated above, this second genus, the genus of capture 
The present claim language places no limitations on the sequence/structure of the antibodies encompassed, and rather is defining the antibodies (both detection and capture antibodies) in terms of their desired binding properties. No structural feature is suggested or apparent from the claimed functional language, such to allow the ordinarily skilled artisan to readily visualize what species would and would not be encompassed by the present claims.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
The originally filed specification (see at page 11) indicates the term “cross reactive antibody” or “cross reactive antibodies” refers to one or more antibodies that are capable of binding to similar antigenic sites on multiple target proteins either as single binding antibody or as paired with a second antibody. Again at page 13 of the specification, the disclosure indicates a “cross-reactive” antibody is an antibody that binds to one or more closely related antigen sites, again at page 15, the specification indicates in order for the antibody to cross react with a 
The claim scope is potentially enormous when considering how many antibodies could be encompassed by the present claim language (i.e., cross-react and bind sufficiently to detect a different target, different from that which the antibody was originally intended). By contrast, the scope of the description includes only limited species, and is extremely narrow. The specification fails to disclose sufficient identifying characteristics of each genus, such that one can readily visualize all of the species that would be encompassed by the claimed genus in a manner that would suggest Applicant had possession of the entire genus as claimed. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79. Furthermore, even though in recent decisions, sequences to which an antibody binds have been deemed insufficient with regard to describing the antibody itself, it is also noted that in the present case we also do not even have such information; the specification does not disclose, for example a particular sequence/epitope necessary required for binding. There does not even appear to be any particularly required sequence similarity between what would be considered a “target infectious disease biomarker protein” and a “different target protein” as claimed.
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such a structure-function correlation. In the present case, we also do not have a structural correlation between the different 
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
The originally filed specification (see at page 23) discloses an example using antibodies for non-structural protein 1 (NS1) from dengue serotype 3 to detect and distinguish NS1 from 
Applicant discloses a second specific example of a working embodiment, in particular a method for identification of Ebola and Marburg virus, the method relying on antibodies specific to glycoprotein 2, the viruses having sequence similarity of 31% at glycoprotein 2. 
However, the disclosure of these limited species is insufficient to represent the genus as claimed encompassing detection antibodies, and capture antibodies, have the recited functional properties (for example, each genus is not limited even to virus related proteins; rather, see with respect to the independent claims, the language encompasses antibodies to virtually any target infectious disease biomarker protein). 
The present disclosure provides no common structure or other sufficient identifying characteristic such to identify species encompassed by each genus, there is no way to visualize from the disclosure which antibodies would satisfy the recited functions as so broadly claimed. 
Further, it is not readily predictable which antibodies will readily cross react with a different protein. Regarding predictability in the art, see Applicant’s own disclosure, regarding the dengue/zika detection example (which these two protein are identified as sharing 54% similarity at NS1), Applicant discloses that antibody 323, also for dengue NS1, was not able to bind NS1 associated with Zika virus (only binds and detects for dengue virus), thereby Applicant’s own specification supports that it is not readily predictable that each and every possible antibody encompassed by the present claim language, specific for a particular target 
Even further, it would be expected that even similarity between proteins would not alone allow the ordinarily skilled artisan to visualize or predict if an antibody is capable of cross reactivity. Rather, it would be required that the antibody contain the paratope to a given epitope. For example, in the case of Applicant’s dengue/Zika virus example discussed in detail above, while antibody 136 does appear to contain the required antibody structure necessary to bind each of Zika and Dengue NSA (contains paratope that aligns with a shared epitope of the NS1 proteins), 323 does not (it appears that antibody 323 must contain paratope that binds structure outside of the shared sequences since 323 did not show binding to Zika NS1). This stresses the importance of the structure specific to the antibody; the product required by the claimed method is the antibody, without knowing the structure of the antibody and to where on the targeted proteins it binds, one cannot readily visualize what antibodies would be encompassed by the claimed invention. Even in the case of related proteins (such as NS1 proteins specific to different viruses), one cannot readily visualize from function alone, which antibodies, raised against NS1 of a particular virus, could also cross react and bind with other NS1 proteins. 
The teachings of Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 25-26 and 37-59, cited herewith) which describe how the steps of the humoral immune response to an immunogen are dependent on APC, T-cell and B-cell recognition and processing of the immunogen in ways well known in the art to be highly unpredictable and heavily influenced by the particular immunogen and the specifics of the immunization protocol. Harlow et al. teach that even small changes in structure, such as loss of a 
Lederman et al., "A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 Nov;28(11):1171-81, found that a single amino acid substitution on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract). 
Similarly, Colman, Effects of amino acid sequence changes on antibody-antigen interactions, Research in Immunology, 1994; 145(1): 33-36, teach that amino acid changes in an antigen can effectively abolish antibody antigen binding entirely (see entire document, particularly pages 33-34).
See Lesniewski et al. (U.S. 6,596,476 B1) at column 5, lines 40-47, who further teach that there is no invariably predictable way to ensure whether a sequence has immunological activity short of preparing the sequence and testing it in an assay.
As a result, it cannot be predicted which antibodies to a specific target infectious disease protein (antibodies specific for one protein to which the antibody was raised), would also bind a different target protein, even if one was to know sequence similarity between the two target proteins. 
For all of these reasons, Applicant has not sufficiently described the invention such to convey possession of the entire scope as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at line 9 “capable of forming a complex with at least one target protein in the sample”, this claim language is considered indefinite because it is not readily clear whether or not the recited “at least one target protein” is the target protein to which the antibody is raised against i.e., the “infectious disease biomarker protein” or if the “at least one target protein” is the “different target protein”, i.e. the target protein different form the one which the antibody was raised against.
Claim 1 also recites at step (c) “detecting the differential color and intensity pattern of one or more unique spectral emissions in the capture-detection area”. However, the claims recite “contacting…with one or more detection antibodies” the one or more detection antibodies are each labeled with a unique colorimetric label comprising a unique emission (see step a). However, in order to have a differential color and intensity pattern, it would be necessary to have at least two distinct spectral emissions (in order to differentiate). In instances encompassing only one detection antibody and only one capture antibody (as is encompassed by the present claim language), there would be no colors or intensity patterns to differentiate. As such, it is not readily clear if the claim language at claim 1 step c is intended as merely communicating detecting color and intensity at the at least one emission in the capture-detection area, or if this step would necessarily require differentiation (detection of differential color/intensity pattern), which would appear to require at least to detection antibodies. 

Claim 13 recites the limitations "the detection antibodies" and “the capture antibodies” in line 4.  There is insufficient antecedent basis for this limitation in the claim. In particular, this claim language raises question as to whether the claim is limited to at least one detection antibody and capture antibody (see as discussed previously above, as recited at steps (a) and (b)), or rather if the method requires a plurality of each (more than one detection antibody and more than one capture antibody). 
Claim 14 recites “at least two capture antibodies are present in the capture-detection area….are spaced in the capture-detection area such that their spectral emissions do not interfere with one another”. This claim language suggests that the “spectral emissions” are spectral emission of the capture antibodies. However, see claim 1, is the one or more detection antibodies that are the structure/components labelled with a unique colorimetric label (the detection antibodies are the component that have spectral emissions). The claim language is indefinite because it suggests that it is the capture antibodies that have the spectral emissions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
 The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Independent claim 1 recites at step (d) “identifying one or more species of infectious disease biomarker protein and different target protein, present in the sample based on the differential color intensity pattern of the unique spectral emissions in the capture-detection areas of the porous matrix”. This claim language amounts to identifying at least one infectious disease biomarker based on an observation of the result (the emission) in the capture-detection area, such a step of “identifying” is categorized as an abstract idea. The step of “identifying” as presently recited amounts to a step that one can perform just by observing and thinking about the differential color and intensity pattern at the detection area, and as such is a mental process (see 
Step 2A, Prong 2
It is further not the case that the claims, following the step of “identifying” as claimed, then integrate the exception into a practical application thereof. As indicated above, the step of identifying is the judicial exception, and not a practical application thereof. The claim fails to, for example, act on the information once the identifying step has been completed. The claimed steps prior to the identifying step are insufficient to integrate the judicial exception into a practical application, namely because purpose of steps (a)-(d) (the steps of (a) contacting the sample with one or more detection antibody as claimed, contacting the sample of step (a) with a porous matrix comprising one or more capture antibody, and (c) detecting the differential color intensity pattern associated with the detection antibodies) is merely to obtain data. Such steps fail to go beyond insignificant extra-solution activity, i.e., mere data gathering steps necessary to use the judicial exception. Such recited steps/elements do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (See 2019 Guidance, and also MPEP 2106.05). 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
The additionally recited steps/elements (namely steps a-d) as discussed above further fail to add significantly more to the judicial exception. First it is noted that the claims as recited require only one (see the language “one or more”, recited as optional) detection antibody and one capture antibody at a porous substrate. The recited steps which require (at most) one detection antibody, labeled with a unique colorimetric label 
Further, regarding support that the active wet assay steps of (a)-(c) are routine and conventional activity previously taken by those of ordinary skill in the art is Huang et al., US PG Pub No. 2014/0170642A1. Huang is similarly teaching the overall active steps of 
	 Further support, in addition to above, that such active steps were routine and conventional is the following reference describing assay with the commercially available Standard Diagnostic Dengue Duo nonstructural 1 (NS1) antigen assay (by Standard Diagnostic). Wang et al., Early Diagnosis of Dengue Infection Using a Commercial Dengue Duo Rapid Test Kit for the Detection of NS1, IGM and IGG, Am. J. Trop. Med. Hyg., 83(3), (2010), p. 690-695, (see at page 692, col. 1, para 2), teach the SD BIOLINE Dengue Duo NSA Ag and IgG/IgM test comprises contacting sample with anti-dengue NSA AG colloid gold  conjugate, allowing this to migrate the length of a porous matrix device to a capture antibody, namely immobilized anti-dengue NS1 antigen immobilized at the strip to generate/observe a color/intensity (see also Wang at page 694, end of col. 1, to col. 2, supporting that it is expected that the antibodies of the test exhibit some cross reactivity with other different target proteins). 
None of the additionally recited dependent claim elements, when considered individually or as a combination, amount to significantly more than the judicial exception. It is further noted (see 2019 Guidance and also MPEP 2106.05), simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, 
For all of these reasons, the claimed subject matter is rejected under 35 U.S.C. 101, and is not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US PG Pub No. 2014/0170642A1 in view of Bunce US Patent No. 5,853,670; alternatively, claims 1-3, 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US PG Pub No. 2014/0170642A1 in view of Wu et al., US PG Pub No. 2012/0014945A1 and Bunce US Patent No. 5,853,670.
Huang et al. teach a multiplex immunoassay method comprising contacting a biological sample with one or more detection antibodies specific (raised against) a target infectious disease biomarker protein (see abstract and paras [0006]-[0008], [0017], [0032] regarding multiplex assay, and paras [0044], [0118] and claim 25, regarding one or more detection antibody to an 
Huang’s antibody does also address the claim language, the antibodies are antibodies that bind an antigenic site on a target infectious disease biomarker protein and are also antibodies capable of forming a complex with at least one target protein (infectious disease target) in the sample. Similarly, regarding the capture antibody/antibodies of Huang, Huang’s at least one capture antibody at the capture domain (capture-detection site) is an antibody specific for an antigenic site on the target infectious disease biomarker protein to which the antibody was raised. 
Further, see the cited passages above, Huang is teaching complexes formed in step a) migrate through the capillary channel and contact the immobilized capture antibodies in the capture-detection area.
Regarding the detection antibody/antibodies, it would be the case that any antibody specific for one target would also “be capable of binding to an antigenic site on a different target protein”, for example, such an antibody would be “capable” of binding an antigenic site on a different target protein such as a different protein that contains the same residues that make up the epitope. In the present case, “capable of binding to an antigenic site on a different target protein” fails to impart any particular structural limitation that would distinguish the claimed invention form antibody/antibodies of the prior art.
However, in the interest of compact prosecution and because Huang fails to explicitly teach their one or more detection antibody/antibodies (specific for a particular disease target) also cross react with an antigenic site on a different target protein the rejection further citing Wu et al. is also made). In addition, Huang fails to teach the capillary channel is a porous matrix. 
Wu et al. teach anti-dengue virus antibodies, the antibodies usable to detect dengue virus antigen (for detection of infection, see para [0008]). In particular see at Table 1, the antibodies at table 1 were generated with DENV-2 (see para [0047], DENV-2 dengue virus serotype 2). See at Table 1, Wu teach antibodies produced specific for DENV-2, yet cross-reactive with all 4 
Bunce is an example in the art of a device used for diagnostic assay, the device comprising capillary flow channels (abstract). See col. 6, lines 14-35, Bunce teach capillary flow channels that are formed of porous material (for example nitrocellulose membrane) (see also col. 7, lines 55-65 in reference to Figure 2, also referring to capillary channels as channels composed of porous substrate). See as cited previously above, Huang fails to limit their capillary channel to any particular material (see as cited para [0055], Huang merely require the material have the ability to permit fluid to move via capillary action). 
Although the detection antibodies of Huang would be considered capable of the intended functional limitations as claimed, in the interest of compact prosecution (because Huang fails to address the capability of the detection antibody to cross react and bind an antigenic site on a different protein), it would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the immunoassay of Huang et al., in the case of detection of dengue virus as is encompassed by embodiments of Huang, to use/rely on an antibody as taught by Wu et al., namely an antibody raised against dengue serotype 2 such as antibody DB20-6 (selected from the finite list of antibodies shown at Table 1 to bind all serotype), that is cross-reactive with all serotype dengue virus (i.e., cross-reactive with different target other than dengue serotype 2, such as dengue serotype 1, 3 and 4), in order to accurately detect dengue virus infection. One would be motivated to rely on an antibody of Wu, namely one of the antibodies cross-reactive for all other serotypes, not merely serotype 2 to which the antibody was raised, because this would allow detection infection no matter the serotype (thereby, infection would not be missed based on a serotype different from 
It would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have capillary channel that is a porous matrix (for example a porous matrix, e.g., such as nitrocellulose) strip as in Bunce, the modification an obvious matter of using a known material for its known, art recognized purpose. One of ordinary skill would have a reasonable expectation of success relying on a porous matrix as in Wu et al. for the capillary flow of sample/reagent, as in the method of Huang et al., because one would expect success using a material for its art recognized purpose, and further because Huang fails to limit their capillary channel material to any particular material that permits fluid flow by capillary action (porous matrix as in Wu does permit fluid flow by capillary action as required of Huang). 
Regarding claim 2, see the combination of the cited art detailed above, the above analyses addresses porous matrix such as nitrocellulose.
Regarding claim 3, see Huang et al. teach unique colorimetric label including colored latex particles, metal sols (colloidal solutions), and organic fluorophores (paras [0069], [0080] and [0084]).
Regarding claims 7 and 9, Huang et al. teach target protein that is from a virus (e.g., dengue, see as cited above). 
Regarding claim 8, Huang teach antibody examples that bind the virus at NS1 (see for example as cited above, antibodies as in table 1 that bind NS1).

Regarding claim 14, see as cited previously above, Huang is teaching multiplex detection (does address at least two spaced capture antibodies in the capture detection area).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Wu et al. and Bunce as applied to claim 1 above, and further in view of Myers, WO2014/080212A2 (IDS entered 12/14/2020).
Huang et al. and the cited prior art teach a method substantially as claimed (see detailed analyses as set forth above). 
However, Huang et al. and the cited prior art fail to teach wherein a colorimetric sensor is used in the detection of the differential color and intensity pattern of the spectral emissions of step (c) (claim 4); wherein the sensor detects RGB color and intensity (claim 5); and wherein the sensor is a mobile phone comprising an RGB color analysis application installed thereon (claim 6).
Myers et al. teach measuring the response of test strips comprising colloidal or fluorescent probes using a generic reader device which obviates the need for expensive and dedicated equipment (general purpose handheld device, such as mobile phone), see page 17, lines 4-12 (see further page 1, lines 14-20, readers allow detection of quantity, not merely presence, also page 4, line 24, page 5, lines 4-5 and 7-14, page 10, lines 26-28, the device detecting RGB values); see also page 1 lines 21-28, the sensor for reading may comprise a mobile phone having a camera, with software to determine presence/quantity. Myers et al. teach that their reader device is advantageous in that does not need to be specifically constructed and 
It would have been prima facie obvious to one having ordinary skill at the time the claimed invention was effectively filed to have modified the methods of Huang and the cited prior art (using an assay device comprising a porous substrate which flows sample and reagent through a detection region using capillary action) in order to measure the colorimetric signal and intensity with a mobile phone reader (sensor) capable of RGB value detection, as taught by Myers (thereby also addressing claims 5 and 6), for the simple and easy quantitation of target (not merely detecting presence), without the need for expensive dedicated equipment (see advantages as taught by Myers). One of ordinary skill would have a reasonable expectation of success using the sensor as in Myers because Myers teach the ability to use such mobile sensor to detect results obtained with assay consistent with Huang and the cited art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Wu et al. and Bunce as applied to claim 1 above, and further in view of Mehra et al., US PG Pub No. 2010/0233708A1.
Huang teach a method substantially as claimed (see detailed analyses as set forth above), Huang teaching nearly any type of label as suitable (not particularly limited, see for example para [0080]). 
Huang et al. fails to teach wherein the colorimetric label is a gold nanoparticle (claim 11).
Mehra et al. teach methods detecting analyte using a device consistent as that used in the method as taught by Huang et al., Wu et al. and Bunce (see Mehra abstract and Figures 1-4, a method using a device that operates on the flow of fluid, carrying analyte through a region that 
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the methods of Huang et al. and the cited prior art in order to rely on gold nanoparticle as the label for producing the detectable color change, one being motivated to do so because gold nanoparticles were recognized in the art at the time as a commonly relied on label or the conjugate. It would have been obvious to have relied on a commonly used label for producing the color, commonly used in this type of assay, because one would readily expect success using a label for its known purpose (a label already known to the art as suitable for this purpose). Further motivation to rely on gold nanoparticle is also that this is a label suitable for additional enhancement, namely can be enhanced using silver nitrate to improve signal (i.e., is a label usable alone or with an enhancement reagent). As indicated above, one would have a reasonable expectation of success using the label for its commonly recognized purpose.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Wu et al. and Bunce as applied to claim 1 above, and further in view of Lee et al., US PG Pub No. 2004/0014094A1.

However, Huang et al. and the cited art, although teaching a porous substrate (nitrocellulose membrane) that operates as a capillary channel, fails to teach the porous substrate is formatted as a dipstick lateral flow assay (dipstick LFA) (claim 12).
Lee teach an example of methods that use a device consistent with that as taught by the cited prior art (a porous membrane, such as nitrocellulose, operating based on capillary action), see paras [0012], [0013], [0019]). Lee teach the dipstick type assay as a quick and easy way to perform detection without the use of specialist equipment (para [0005]). See further, para [0022], Lee teach dipstick format assays as assays allowing reliable diagnosis of infections, that these assays are simple because they require very few steps (or even a single step), that minimal training is required for their use, and as assay that are not costly (see also para [0023], these types of assay are desirable, as they are also applicable in resource-poor countries and remote areas). 
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed, to have provided the capillary flow channel/nitrocellulose membrane (LFA) type assay in the format of a dipstick LFA, as in Lee; in particular one of ordinary skill would be motivated to provide the assay as a dipstick type assay as a simple substitution of one known lateral flow device/capillary channel assay format for another. In particular, both regular lateral flow, as well as dipstick type assay formats, were recognized in the prior art, both operating on the sample principles of action (namely capillary .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Wu et al. and Bunce as applied to claim 1 above, and further in view of Kurn et al., US Patent No. 5,104,812 and Degelaen et al., US PG Pub No. 2002/0127737A1.
Huang et al., Wu et al. and Bunce teach a method substantially as claimed (see as set forth in detail previously above). 
The cited art fails to teach the identifying step comprises comparison to the differential color and intensity pattern of a pre-screening assay (assay in the performed in the presence of known amount of target protein).
However, see Kurn et al., also teaching a device which operates on the basis of capillary flow, Kurn supports that it was well known in the art at the time that for quantitative assays, one can use a standard sample having a known amount of analyte, that the standard can be run on a 
Although Kurn teach running a standard on a device at the same time, see Degelaen et al., it was known in the art at the time to also perform a standard (establish a standard with a sample containing known analyte) beforehand so that intensity can be compared (see at para [0023]).
It would have been further prima facie obvious to one having ordinary skill to have modified the method as taught by Huang et al. and the cited art in order to further, as part of the identifying step, have performed a pre-screening assay (performed the assay with a standard sample containing a known amount of analyte, as in Kurn or Degelaen) prior to the assay (prior to running sample, as in Kurn) in order to allow quantitative measurement of the target in the unknown sample. One of ordinary skill would have a reasonable expectation of success because the art recognized that the ability to observe color and intensity at the standard allows comparison with the unknown sample (a standard of measure to compare against the unknown), and further would expect success running it as a pre-screening since it was known to run a standard beforehand (the order, regarding whether the standard is performed before or same time appears to be insignificant based on the cited art). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Wu et al. and Bunce as applied to claim 1 above, and further in view of Alere, SD BIOLINE Dengue RDT Series, Standard Diagnostics, INC., (2013), 4 pages.
Regarding Applicant’s elected species viral target protein, see Applicant’s response to restriction, regarding the species election of viral antigen set forth at claim 8 (Applicant has elected NS1 from Zika as the target protein, see claim 1 wherein the “one or more detection is capable of forming a complex with at least one target protein in the sample”). Huang and the cited art teach a method substantially as claimed, Huang in view of Wu et al. and Bunce teaching detection of infection by detection of viral protein indicative of dengue virus (see as cited above, Wu at table 1 for example do teach antibody that binds NS1 protein, e.g., see antibody DB20-6). 
However, Huang and the cited prior art is silent as to whether or not the at least one detection antibody (such as the NS1 antibody of Wu) is capable of also binding the elected species of Applicant, NS1 of Zika. 
Alere teach a commercially available diagnostic test strip device for detection of NS1 antigen (see Alere, at page 2, right top panel), Alere report their assay (comprising antibodies for the detection of dengue NS1 antigen, as achieving 92.4 % sensitivity and 98.4% specificity at compared to RT-PCR. See also page 4, Alere teach detection against all serotypes. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to have modified the immunoassay for dengue as taught by the combination of Huang, Wu and Bunce, in order to have modified to use the anti-NS1 dengue virus antigen as used in Alere (namely to have substituted the anti-dengue virus antibody as taught by the combined prior art (in particular Wu) for the other commercially available, art recognized antibody that also binds all serotypes, of Alere) as a simple substitution of one art recognized detection antibody for another, both serving the same purpose. Considering these antibodies were known in the art, it was known that each bind NS1 to indicate infection, and it was known they each bind all serotypes, thereby not missing infection that is a result of a serotype different from that which the antibody was raised, one would have been motivated to have substituted one for the other and had a reasonable expectation of success. Further motivation to use the antibody as 
Regarding Applicant’s elected species (that the detection antibody is “capable” of binding NS1 from Zika), see Applicant’s originally filed specification discussed in detail previously above (pages 24-25), it is the case that Alere’s antibody is cross reactive with both dengue and zika. Although the prior art fails to disclose that the antibody cross-reacts with NS1 of Zika virus, this is an inherent property of the antibody used by Alere’s assay. See MPEP 2112.01, A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-23 and 25-34 of copending application No. 15/041,788 in view of Saul US PG Pub No. 2014/0206100A1. 
The copending application (see claim 10 and 1) similarly recites a multiplexed immunoassay method comprising (a) contacting biological sample with detection monoclonal 
The copending application recites conjugate provided on the porous substrate, not contacting the sample with the conjugate prior to contacting with the porous matrix. Further the copending application fails to specifically recite detecting intensity (in addition to color).
Regarding multiplexed assays comprising lateral flow assay test strips, see Saul (as an example) teaching it is known in the art that label can be added before addition of sample to test strip, after addition to a test strip, or further label complex can be provided on a test strip to be resolubilized with sample on the strip (see para [0056]). Further see Saul at para [0011], Saul teach typically detectable signal of such devices have an intensity provided when an analyte receptor is captured at a test line. See further, for example para [0082], intensity can be used in order to determine analyte concentration.
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the copending application in order 
It would have been further prima facie obvious to have observed intensity in order to be able to detect analyte concentration (a quantitative result) rather than merely just presence (see Saul). One of ordinary skill would have a reasonable expectation of success because Saul is teaching immunoassay using a porous matrix (test strip) device consistent with the copending application.
Regarding the limitations of claim 1 regarding the one or more detection antibodies, namely wherein the detection antibody is cross reactive and is capable of binding to an antigenic site on a different target protein, the claim language “capable of” fails to identify any particular structural requirement such to indicate what other different target protein the antibody would also be capable of binding. It would be the case that any specific antibody would also be “capable” of cross-reaction, namely would be capable of binding any hypothetical protein containing the epitope necessary for binding the antibody. Put another way, the antibody would be “capable” of binding any other different protein that shares the sequence containing the epitope for that antibody.  
Regarding claim 2, see the copending application similarly recites a porous matrix that is nitrocellulose (see copending claim 2).

Regarding claim 4, see the copending application similarly teaching use of a colorimetric sensor for detection (copending claim 10).
Regarding claim 5, see the copending application at claim 10 reciting detection of RGB values with the colorimetric sensor. 
Regarding claim 6, see the copending application at copending claim 9, similarly reciting sensor that is a mobile phone comprising an RGB color analysis application installed thereon.
Regarding claims 7-9, see the copending application at claims 30 and 31, reciting viral target analyte that is dengue NS1 protein.
Regarding claim 11, see as discussed previously above, the copending application recites gold nanoparticle colorimetric label.
Regarding claim 12, see the copending application similarly recites the assay as a dipstick format. 

Claims 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-23 and 25-34 of copending application No. 15/041,788 in view of Saul US PG Pub No. 2014/0206100A1, as applied to claim 1, and further in view of Huang et al. (cited previously above). 
Regarding claim 10, the copending application and Saul teach a method substantially as claimed (see as detailed previously above). The copending application is teaching detection of protein analyte that is from a virus (e.g., dengue).

Huang et al. similarly teach detection of virus (protein indicative of a virus), in particular viruses consistent with the copending application (such as dengue, West Nile and yellow fever, see para [0118]), in particular Huang teach detection in for example humans (see e.g., Huang at paras [0010], [0050] and claims 19, 55).
It would have been further obvious to have performed the method of the copending application on sample derived from a subject that is human, since targeted viruses such as dengue, West Nile and Yellow fever, are viruses known to afflict humans (as such it would be desirable to detect such infections in human subjects). Similarly, because the viruses are known to cause infection in humans, one would have a reasonable expectation of success using a sample derived from a human.

Claims 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-23 and 25-34 of copending application No. 15/041,788 in view of Saul US PG Pub No. 2014/0206100A1, as applied to claim 1, and further in view of Kurn et al., US Patent No. 5,104,812 and Degelaen et al., US PG Pub No. 2002/0127737A1.
The copending application and Saul teach a method substantially as claimed (see as detailed previously above). The cited art fails to teach the identifying step comprises comparison to the differential color and intensity pattern of a pre-screening assay (assay in the performed in the presence of known amount of target protein).
However, see Kurn et al., also teaching a device which operates on the basis of capillary flow, Kurn supports that it was well known in the art at the time that for quantitative assays, one 
Although Kurn teach running a standard on a device at the same time, see Degelaen et al., it was known in the art at the time to also perform a standard (establish a standard with a sample containing known analyte) beforehand so that intensity can be compared (see at para [0023]).
It would have been further prima facie obvious to one having ordinary skill to have modified the method as taught by the copending application and the cited art to further, as part of the identifying step, have performed a pre-screening assay (performed the assay with a standard sample containing a known amount of analyte, as in Kurn or Degelaen) prior to the assay (prior to running sample, as in Kurn) for the same reasoning as applied previously (see previous analysis above, as the reasoning also applies presently). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)